Voorhies, J.,
concurring. In the case of the City of New Orleans v. The Southern Bank, 11 An. 41, this court held the tax of $500, levied under the city ordinances “on every bank organized and doing business under the free banking law of this State,” to be illegal.
*424The tax levied on the Bank of New Orleans under that ordinance was paid by the plaintiff. In the Catholic Society v. City of New Orleans, 10 An. 73, where the property assessed was exempted from taxation, it was held that the defendant was entitled to recover back the tax as illegally exacted, inasmuch as no natural obligation existed for its payment. In a case subsequently decided, ( W. L. Campbell v. City of New Orleans, ante, p. 34,) where there was no law exempting the plaintiff’s property from taxation, the court held that the action of repetition did not lie, as a natural obligation existed to pay the tax assessed. The distinction existing between those two cases is clearly defined in the latter.
Considering that the Bank of Orleans was exempted from the payment of the tax for which it was assessed, according to the decision in the case of the Southern Bank, I concur in Mr. Justico Cole’s conclusion.